The Honorable Clyde D. Graeber State Representative, 41st District 2400 Kingman Leavenworth, Kansas  66048-4230
Dear Representative Graeber:
As representative for the forty-first district, you request our opinion whether a bank may charge a person who is not a customer of the bank a fee for cashing a check that is drawn on that bank.
Banks are able to "exercise the incidental powers conferred upon corporations" once they file articles of incorporation.  K.S.A. 9-802.
  "A bank organized under a statute which provides that banks organized thereunder shall have and may exercise the powers conferred by law on corporations generally, except as limited or modified by this chapter, has all the powers of an ordinary corporation, except in so far as its powers are expressly limited by other sections of the banking law."  9 C.J.S. Banks and Banking, sec. 157 (1938).
A review of the corporate powers section of the corporation code, K.S.A. 17-6101 et seq., indicates authority for the bank to charge a check cashing fee.
Banks organized in Kansas are expressly governed by the corporation code and the banking code.  Therefore, these are the laws that will govern their activities.  Since there is nothing in the corporate powers section of the corporation code, K.S.A. 17-6101 et seq., or the banking code which would prohibit the bank from charging a check cashing fee, it is the opinion of this office that a bank may charge a fee for cashing a check that was drawn on itself.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Mary Jane Stattelman Assistant Attorney General
RTS:JLM:MJS:bas